DETAILED ACTION
In the response filed October 20, 2021, Applicant amended claims 1-4, 13-16, and 20.  Claims 1-20 are pending in the current application. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  Applicant’s arguments with respect to claims 20 have been considered but are not persuasive.  
Applicant argues that the present subject matter does not fall into the groupings of subject matter as set out by the guidance.  Examiner respectfully disagrees.  As set out by the Applicant, the steps detail that the “system receives a signal from a gaming device indicating of patron activity, the system selects a promotional award and creates an escrowed award records.”  In addition, the claims detail that “once the trigger condition is detected, the system executes messaging instructions contained in each qualified escrowed award records, including the routing code, to display each award notification message at each gaming device simultaneously.”  These steps, under broadest reasonable interpretation, describe or set-forth detecting user activity and providing a user with a promotional award for completing a qualifying promotional event, which amounts to a commercial or legal interaction (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  
Applicant argues that the claims describe an “improvement the system provides over existing casino management systems as generating escrow account data files that include information that allows the system to associate randomly selected promotional awards to qualifying patrons before the promotional awards are provided and/or awarded to the patrons.” Examiner respectfully disagrees.  The specific problem (providing promotional awards to qualifying patrons before an award trigger event) is not a problem specifically arising in the technical field of computer-implemented business methods.  The fact that the determinations and calculations are made by a generic computer processor does not somehow automatically make the solution necessarily rooted in computer technology.  The instant claims merely limit the use of the abstract idea to a particular environment - that being a computer environment.  This same problem would exist in non-computer environments, and the same solution would be appropriate.  Stripped of the generic computer elements recited in the claims, the problem and solution would remain intact.  Limitations that link the use of a judicial exception to a particular technological environment or field of use do not qualify as "significantly more," and do not transform the judicial exception into patent-eligible subject matter. 
The use of a general-purpose computer in the manner claimed does not improve the functioning of the computer performing the analysis/determinations/targeting.  This is merely a use of existing technology to execute or implement a business improvement/advantage.  The existing technological process (i.e., the networked computer system for providing promotional wards to casino property patrons) is not changed or improved in any way simply because the 
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
As such claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The 35 U.S.C. 101 rejection is hereby maintained.

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-12 are drawn to a system, claims 13-19 are drawn to a method, and claim 20 is drawn to a medium, each of which are within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 (representative of claims 13 and 20) recites/describes the following steps:
“an award escrow data file including a plurality of escrowed award records, each escrowed award record including patron information including a patron ID and a unique session ID, award fulfilment instructions, messaging instructions, and a qualification status indicator indicating at least one of a qualified status and an unqualified status;” 
“detect patron activity at the gaming devices and transmit data indicating the patron activity…”
“execute an algorithm including: receive an activity signal from at least one player tracking server indicating corresponding patron activity, the activity signal including a corresponding patron ID associated with a patron, a corresponding session ID associated with corresponding patron activity, patron activity data associated with the corresponding patron 
“determine whether the patron activity data indicates a qualifying promotional event;” 
“upon determining the patron activity data indicates a qualifying promotional event: select a promotional award;” and 
“generate an escrowed award record associated with the corresponding patron activity, the escrowed award record including the corresponding patron ID, the corresponding session ID, corresponding award fulfilment instructions including the selected promotional award, the property ID, and the device ID, corresponding messaging instructions including an award notification message, a routing code identifying a device and casino property for routing the award notification message, and a corresponding qualification status indicator indicating a qualified status;” and 
“modify the award escrow data file to include the generated escrowed award record;”
“receive a triggering event signal from one of the plurality of player tracking servers and responsively execute a promotional award event algorithm to: access the award escrow data file and identify escrowed award records having qualification status indicators indicating qualified status;” 
“for each identified escrowed award records having qualification status indicator indicating qualified status: execute the corresponding award fulfilment instructions to provide the selected promotional award to each patron;” and 
“execute the corresponding messaging instructions based on the routing code to transmit the messaging instructions to each gaming device to cause each gaming device to display each corresponding award notification message substantially simultaneously.”

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The requirement to execute the claimed steps/functions using “a database…a promotions management computer server coupled to a plurality of player tracking servers, each player tracking server located at a different casino gaming property and coupled to a plurality of gaming devices,” (claim 1); a “networked computer system including a database and a promotions management computer server…the promotions management computer server coupled…to a plurality of player tracking servers, each player tracking server located at a different casino gaming property and coupled to a plurality of gaming devices,” (claim 13); and “one or more non-transitory computer-readable storage media, having computer- executable instructions embodied thereon,” and “at least one processor,” (claim 20), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).

Dependent claims 2-12 and 14-19 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-12 and 14-19 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-12 and 14-19 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-12 and 14-19 are further part of the abstract idea as identified by the Examiner for each respective dependent 
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 13, 14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2014/0141868 A1), hereinafter Kelly, in view of Frerking (US 2008/0076571 A1) and Shuster (US 2011/0250974 A1).
Regarding claim 1, Kelly discloses a networked computer system for providing promotional awards to casino property patrons (Par. [0176], system provides various promotions and rewards to patrons), comprising: a database (Par. [0184], databases connected to system) including an award escrow data file including a plurality of escrowed award records (Par. [0181], electronic award records), each escrowed award record including patron information including a patron ID and a unique session ID, award fulfilment instructions (Par. [0637], player card number, “patron ID,” Session ID, “unique session ID,” Winnings, “award fulfilment instructions”), messaging instructions (Par. [0180], qualifications for award level provide patron with notifications; Par. [0701], event info, message type), and a qualification status indicator indicating at least one of a qualified status and an unqualified status (Par. [0384], forbidden 
a promotions management computer server coupled to a plurality of player tracking servers, each player tracking server located at a different casino gaming property and coupled to a plurality of gaming devices (Par. [0167], gaming devices networked to system), each player tracking server configured to detect patron activity at the gaming devices and transmit data indicating the patron activity to the promotions management computer server (Par. [0184], patron records are updated and accessed by rewards server; Par. [0181], electronic award records; Par. [01225], player activity tracked by database), the promotions management computer server including a processor programmed to execute an algorithm including: receive an activity signal from at least one player tracking server indicating corresponding patron activity (Par. [01225], player activity tracked by database), the activity signal including 
a corresponding patron ID associated with a patron, a corresponding session ID associated with corresponding patron activity, (Par. [0637], player card number, “patron ID,” Session ID, “unique session ID”) patron activity data associated with the corresponding patron activity (Par. [0137], winnings of player and end game messages sent), a property ID indicating a corresponding casino property (Par. [1379], casino id, “property ID”), and a device ID associated with a corresponding gaming device (Par. [1379], iview id, “device ID”); 
determine whether the patron activity data indicates a qualifying promotional event (Par. [0176], depending on patron’s level, patron is entitled to various promotions and rewards); and 
upon determining the patron activity data indicates a qualifying promotional event: select a promotional award (Par. [0179], awards determined for which patron is eligible); and generate an escrowed award record associated with the corresponding patron activity, the escrowed award 
receive a triggering event signal from one of the plurality of player tracking servers (Par. [01395], trigger to enter a bonus game or award a bonus) and responsively execute a promotional award event algorithm to: access the award escrow data file and identify escrowed award records having qualification status indicators indicating qualified status (Par. [0384], forbidden players are flagged and indicated on the system; Par. [0637], threshold counter start value, must be greater than or equal to zero when session starts); and
for each identified escrowed award records having qualification status indicator indicating qualified status: execute the corresponding award fulfilment instructions to provide the selected promotional award to each patron (Par. [01550], bonus pay request); and execute the corresponding messaging instructions to transmit the messaging instructions to each gaming device to cause each gaming device to display each corresponding award notification message substantially simultaneously (Par. [01550], bonus paid response).

Frerking teaches a routing code identifying a device and casino property for routing the award notification message (Par. [0054], locater code identifying particular gaming device in the particular casino – current disclosure does not detail what the routing code specifically requires, only that it identifies a device and a casino property to send a message) and based on the routing code to transmit the messaging instructions to each gaming device to cause each gaming device to display each corresponding award notification message (Par. [0066], message sent to each player after determining player and gaming device eligibility).  Shuster teaches escrow user accounts for patrons with corresponding data files and award records with regard to escrow accounts (Par. [0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casino management system of Kelly to include the location code abilities of Frerking as each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of a code that identifies a user device in a particular casino location as taught in Frerking for the device identification and casino identification as disclosed in Kelly.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 2, Kelly discloses wherein the processor is programmed to: determine an award liability value (Par. [0807], Total Liability calculated and displayed) based on qualified escrowed award records upon modifying the award escrow data file (Par. [0179], awards determined for which patron is eligible; Par. [0800], liability report displayed when commanded to).
Regarding claim 4, Kelly discloses wherein the promotional management computer server is coupled to a casino management system server, the casino management system server including a data store including a plurality of patron account records associated with a plurality of patrons (Par. [0181], electronic records), the processor of the promotional management computer server is programmed to transmit the award fulfilment instructions to the casino management system server (Par. [01550], bonus pay request), the corresponding award fulfilment instructions cause the casino management system server to identify each patron account record associated with each patron ID and modify each patron account record to include the promotional awards (Par. [0184], patron records are updated and accessed by rewards server).
Regarding claim 5, Kelly discloses wherein the processor is programmed to: receive a subsequent signal from the least one player tracking server including the corresponding session ID (Par. [0637], player card number, “patron ID,” Session ID, “unique session ID”) and subsequent patron activity data associated with corresponding patron activity (Par. [01395], trigger to enter a bonus game or award a bonus); 
access the award escrow data file and identify the escrowed award record associated with the corresponding session ID (Par. [0637], player card number, “patron ID,” Session ID, “unique session ID”); determine whether the subsequent patron activity data indicates a disqualifying promotional event (Par. [0176], depending on patron’s level, patron is entitled to various promotions and rewards); and 
upon determining the subsequent patron activity data indicates a disqualifying promotional event (Par. [0384], forbidden players are flagged and indicated on the system; Par. [0637], threshold counter start value, must be greater than or equal to zero when session starts), modify the identified escrowed award record to change the qualification status indicator to unqualified status (Par. [0184], patron records are updated and accessed by rewards server).
Regarding claim 13, Kelly discloses a method of operating a networked computer system for providing promotional awards to casino property patrons (Par. [0176], system provides various promotions and rewards to patrons), the networked computer system including a database (Par. [0184], databases connected to system) and a promotions management computer server, the database including an award escrow data file including a plurality of escrowed award records (Par. [0181], electronic award records), each escrowed award record including patron information including a patron ID and a unique session ID, award fulfilment instructions (Par. [0637], player card number, “patron ID,” Session ID, “unique session ID,” Winnings, “award 
a promotions management computer server coupled to a plurality of player tracking servers, each player tracking server located at a different casino gaming property and coupled to a plurality of gaming devices (Par. [0167], gaming devices networked to system), each player tracking server configured to detect patron activity at the gaming devices and transmit data indicating the patron activity to the promotions management computer server (Par. [0184], patron records are updated and accessed by rewards server; Par. [0181], electronic award records; Par. [01225], player activity tracked by database), the promotions management computer server including a processor programmed to execute an algorithm including: receive an activity signal from at least one player tracking server indicating corresponding patron activity (Par. [01225], player activity tracked by database), the activity signal including 
a corresponding patron ID associated with a patron, a corresponding session ID associated with corresponding patron activity, (Par. [0637], player card number, “patron ID,” Session ID, “unique session ID”) patron activity data associated with the corresponding patron activity (Par. [0137], winnings of player and end game messages sent), a property ID indicating a corresponding casino property (Par. [1379], casino id, “property ID”), and a device ID associated with a corresponding gaming device (Par. [1379], iview id, “device ID”); 
determine whether the patron activity data indicates a qualifying promotional event (Par. [0176], depending on patron’s level, patron is entitled to various promotions and rewards); and 

receive a triggering event signal from one of the plurality of player tracking servers (Par. [01395], trigger to enter a bonus game or award a bonus) and responsively execute a promotional award event algorithm to: access the award escrow data file and identify escrowed award records having qualification status indicators indicating qualified status (Par. [0384], forbidden players are flagged and indicated on the system; Par. [0637], threshold counter start value, must be greater than or equal to zero when session starts); and
for each identified escrowed award records having qualification status indicator indicating qualified status: execute the corresponding award fulfilment instructions to provide the selected promotional award to each patron (Par. [01550], bonus pay request); and execute the corresponding messaging instructions to transmit the messaging instructions to each gaming 
Kelly does not explicitly disclose a routing code identifying a device and casino property for routing the award notification message, escrow user accounts for patrons with corresponding data files and award records with regard to escrow accounts, and based on the routing code to transmit the messaging instructions to each gaming device to cause each gaming device to display each corresponding award notification message.  
Frerking teaches a routing code identifying a device and casino property for routing the award notification message (Par. [0054], locater code identifying particular gaming device in the particular casino – current disclosure does not detail what the routing code specifically requires, only that it identifies a device and a casino property to send a message) and based on the routing code to transmit the messaging instructions to each gaming device to cause each gaming device to display each corresponding award notification message (Par. [0066], message sent to each player after determining player and gaming device eligibility).  Shuster teaches escrow user accounts for patrons with corresponding data files and award records with regard to escrow accounts (Par. [0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casino management system of Kelly to include the location code abilities of Frerking as each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of a code that identifies a user device in a particular casino location as taught in Frerking for the device identification and casino identification as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casino management system of Kelly and Frerking to include the escrow account abilities of Shuster as each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of escrow user and reward accounts as taught in Shuster for the non-escrow accounts as disclosed in Kelly.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 14, Kelly discloses wherein the processor is programmed to: determine an award liability value (Par. [0807], Total Liability calculated and displayed) based on qualified escrowed award records upon modifying the award escrow data file (Par. [0179], awards determined for which patron is eligible; Par. [0800], liability report displayed when commanded to).
Regarding claim 16, Kelly discloses wherein the promotional management computer server is coupled to a casino management system server, the casino management system server including a data store including a plurality of patron account records associated with a plurality of patrons (Par. [0181], electronic records), the processor of the promotional management computer server is programmed to transmit the award fulfilment instructions to the casino management system server (Par. [01550], bonus pay request), the corresponding award fulfilment instructions cause the casino management system server to identify each patron account record associated with each patron ID and modify each patron account record to include 
Regarding claim 17, Kelly discloses wherein the processor is programmed to: receive a subsequent signal from the least one player tracking server including the corresponding session ID (Par. [0637], player card number, “patron ID,” Session ID, “unique session ID”) and subsequent patron activity data associated with corresponding patron activity (Par. [01395], trigger to enter a bonus game or award a bonus); 
access the award escrow data file and identify the escrowed award record associated with the corresponding session ID (Par. [0637], player card number, “patron ID,” Session ID, “unique session ID”); determine whether the subsequent patron activity data indicates a disqualifying promotional event (Par. [0176], depending on patron’s level, patron is entitled to various promotions and rewards); and 
upon determining the subsequent patron activity data indicates a disqualifying promotional event (Par. [0384], forbidden players are flagged and indicated on the system; Par. [0637], threshold counter start value, must be greater than or equal to zero when session starts), modify the identified escrowed award record to change the qualification status indicator to unqualified status (Par. [0184], patron records are updated and accessed by rewards server).
Regarding claim 20, Kelly discloses one or more non-transitory computer-readable storage media, having computer-executable instructions embodied thereon, wherein when executed by at least one processor (Par. [0184], databases connected to system), the computer-executable instructions cause the at least one processor to execute an algorithm to: generate an award escrow data file including a plurality of escrowed award records (Par. [0181], electronic award records), each escrowed award record including patron information including a patron ID 
a promotions management computer server coupled to a plurality of player tracking servers, each player tracking server located at a different casino gaming property and coupled to a plurality of gaming devices (Par. [0167], gaming devices networked to system), each player tracking server configured to detect patron activity at the gaming devices and transmit data indicating the patron activity to the promotions management computer server (Par. [0184], patron records are updated and accessed by rewards server; Par. [0181], electronic award records; Par. [01225], player activity tracked by database), the promotions management computer server including a processor programmed to execute an algorithm including: receive an activity signal from at least one player tracking server indicating corresponding patron activity (Par. [01225], player activity tracked by database), the activity signal including 
a corresponding patron ID associated with a patron, a corresponding session ID associated with corresponding patron activity, (Par. [0637], player card number, “patron ID,” Session ID, “unique session ID”) patron activity data associated with the corresponding patron activity (Par. [0137], winnings of player and end game messages sent), a property ID indicating a corresponding casino property (Par. [1379], casino id, “property ID”), and a device ID associated with a corresponding gaming device (Par. [1379], iview id, “device ID”); 

upon determining the patron activity data indicates a qualifying promotional event: select a promotional award (Par. [0179], awards determined for which patron is eligible); and generate an escrowed award record associated with the corresponding patron activity, the escrowed award record including the corresponding patron ID, the corresponding session ID (Par. [0637], player card number, “patron ID,” Session ID, “unique session ID”), corresponding award fulfilment instructions including the selected promotional award (Par. [01550], bonus pay request), the property ID (Par. [1379], casino id, “property ID”), and the device ID (Par. [1379], iview id, “device ID”), corresponding messaging instructions including an award notification message (Par. [01550], bonus paid response), and a corresponding qualification status indicator indicating a qualified status (Par. [0384], forbidden players are flagged and indicated on the system; Par. [0637], threshold counter start value, must be greater than or equal to zero when session starts); and modify the award escrow data file to include the generated escrowed award record (Par. [01550], cash out complete event, game end event); and 
receive a triggering event signal from one of the plurality of player tracking servers (Par. [01395], trigger to enter a bonus game or award a bonus) and responsively execute a promotional award event algorithm to: access the award escrow data file and identify escrowed award records having qualification status indicators indicating qualified status (Par. [0384], forbidden players are flagged and indicated on the system; Par. [0637], threshold counter start value, must be greater than or equal to zero when session starts); and
for each identified escrowed award records having qualification status indicator indicating qualified status: execute the corresponding award fulfilment instructions to provide 
Kelly does not explicitly disclose a routing code identifying a device and casino property for routing the award notification message, escrow user accounts for patrons with corresponding data files and award records with regard to escrow accounts, and based on the routing code to transmit the messaging instructions to each gaming device to cause each gaming device to display each corresponding award notification message.  
Frerking teaches a routing code identifying a device and casino property for routing the award notification message (Par. [0054], locater code identifying particular gaming device in the particular casino – current disclosure does not detail what the routing code specifically requires, only that it identifies a device and a casino property to send a message) and based on the routing code to transmit the messaging instructions to each gaming device to cause each gaming device to display each corresponding award notification message (Par. [0066], message sent to each player after determining player and gaming device eligibility).  Shuster teaches escrow user accounts for patrons with corresponding data files and award records with regard to escrow accounts (Par. [0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casino management system of Kelly to include the location code abilities of Frerking as each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casino management system of Kelly and Frerking to include the escrow account abilities of Shuster as each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of escrow user and reward accounts as taught in Shuster for the non-escrow accounts as disclosed in Kelly.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claims 3, 6-12, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2014/0141868 A1) in view of Frerking (US 2008/0076571 A1); Shuster (US 2011/0250974 A1); and Smith et al. (US 8,662,982 B1), hereinafter Smith.
Regarding claim 3, Kelly discloses wherein the processor is programmed to: determine an award liability value (Par. [0807], Total Liability calculated and displayed) upon determining the patron activity data indicates a qualifying promotional event (Par. [0179], awards determined for which patron is eligible; Par. [0800], liability report displayed when commended to).  Kelly does not explicitly disclose select the promotional award based on the determined award liability value.  Smith teaches select the promotional award based on the determined award liability value (Col. 6: Lines 30-33, threshold value is a house limit; Col. 6: Lines 40-43, depending on the threshold determined, payout schemes between different payout tables).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casino management system of Kelly and Shuster to include the reward generation abilities of Smith as each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of threshold award selection schemes as taught in Smith for the tier based award selection schemes as disclosed in Kelly.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 6, Kelly does not explicitly disclose wherein the database includes a promotional award selection file including a plurality of promotional awards and selection probabilities associated with each promotional award, the processor programmed to randomly select the promotional award using the promotional award selection file.  Smith teaches wherein 
Regarding claim 7, Kelly discloses wherein the promotional award selection file includes a plurality of tiered groups of promotional awards, each tiered group associated with a different patron ranking level (Par. [0176], depending on patron’s level, patron is entitled to various promotions and rewards), the processor programmed to: identify a patron ranking level associated with the corresponding patron; and select the promotional award from the corresponding tiered group of promotional awards associated with the identified patron ranking level (Par. [0187], player tier level determined, eligibility of rewards are determined by tier levels).
Regarding claim 8, Kelly discloses wherein the processor is programmed to: determine an award liability value (Par. [0807], Total Liability calculated and displayed) upon determining the patron activity data indicates a qualifying promotional event (Par. [0179], awards determined 
Regarding claim 9, Kelly discloses wherein the processor is programmed to determine the award liability value by: accessing the award escrow data file (Par. [0800], liability report provides outstanding cash and play points, threshold counter values for a particular day) and calculating the award liability value equal to a sum of the promotional awards included in escrowed award records having qualification status indicator indicating qualified status (Par. [0807], Total Liability calculated and displayed).
Regarding claim 10, Kelly discloses wherein the database includes a plurality of promotional award paytables including a plurality of awards, the plurality of promotional award paytables including a high-value award paytable and a low-value award paytable, the high-value award paytable including awards having a higher monetary value than awards included in the 
Regarding claim 11, Kelly does not explicitly disclose wherein the processor is programmed to select the promotional award from the high-value award paytable or the low-value award paytable based on the determined award liability value.  Smith teaches select the promotional award from the high-value award paytable or the low-value award paytable based on the determined award liability value (Col. 6: Lines 30-33, threshold value is a house limit; Col. 6: Lines 40-43, depending on the threshold determined, payout schemes between different payout tables).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casino management system of Kelly and Shuster to include the reward generation abilities of Smith as each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of threshold award selection schemes as taught in Smith for the tier based award selection schemes as disclosed in Kelly.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 12, Kelly does not explicitly disclose wherein the processor is programmed to select the promotional award from the low-value award paytable if the determined award liability value is greater than a predefined liability award liability value.  Smith teaches select the promotional award from the low-value award paytable if the determined award liability value is greater than a predefined liability award liability value (Col. 6: Lines 30-
Regarding claim 15, Kelly discloses wherein the processor is programmed to: determine an award liability value (Par. [0807], Total Liability calculated and displayed) upon determining the patron activity data indicates a qualifying promotional event (Par. [0179], awards determined for which patron is eligible; Par. [0800], liability report displayed when commended to).  Kelly does not explicitly disclose select the promotional award based on the determined award liability value.  Smith teaches select the promotional award based on the determined award liability value (Col. 6: Lines 30-33, threshold value is a house limit; Col. 6: Lines 40-43, depending on the threshold determined, payout schemes between different payout tables).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casino management system of Kelly and Shuster to include the reward generation abilities of Smith as each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in 
Regarding claim 18, Kelly does not explicitly disclose wherein the database includes a promotional award selection file including a plurality of promotional awards and selection probabilities associated with each promotional award, the processor programmed to randomly select the promotional award using the promotional award selection file.  Smith teaches wherein the database includes a promotional award selection file including a plurality of promotional awards and selection probabilities associated with each promotional award, the processor programmed to randomly select the promotional award using the promotional award selection file (Col. 12: Lines 39-45, value for prize determined randomly).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casino management system of Kelly and Shuster to include the reward generation abilities of Smith as each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of random award selection files as taught in Smith for the tier based award selection files as disclosed in Kelly.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 19, The method of claim 13, wherein the database includes a plurality of promotional award paytables including a plurality of awards, the plurality of promotional award paytables including a high-value award paytable and a low-value award paytable, the high-value award paytable including awards having a higher monetary value than awards 
Smith teaches select the promotional award from the high-value award paytable or the low-value award paytable based on the determined award liability value (Col. 6: Lines 30-33, threshold value is a house limit; Col. 6: Lines 40-43, depending on the threshold determined, payout schemes between different payout tables).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casino management system of Kelly and Shuster to include the reward generation abilities of Smith as each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of threshold award selection schemes as taught in Smith for the tier based award selection schemes as disclosed in Kelly.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621